Exhibit 10.4
Execution Version
LEASING COSTS GUARANTY
This LEASING COSTS GUARANTY (this “Guaranty”), dated as of September 14, 2020,
is made by ALEXANDER’S, INC., a Delaware corporation, having an address at c/o
Alexanders, Inc., 210 Route 4 East, Paramus, New Jersey 07652 (the “Guarantor”),
to JPMORGAN CHASE BANK, N.A., a national banking association (together with its
successors and/or assigns, the “Administrative Agent”), as administrative agent
for the benefit of the “Lenders” (each a “Lender” and collectively, together
with each of their successors and/or assigns, the “Lenders”) under that certain
Loan Agreement hereinafter defined.
RECITALS:
WHEREAS, pursuant to a certain Loan Agreement, dated as of August 5, 2015, by
and among 731 Retail One LLC, a Delaware limited liability company, and 731
Commercial LLC, a Delaware limited liability company (jointly, severally and
collectively, the “Borrower”), the Administrative Agent and the lenders party
thereto, as amended by that certain Waiver and Amendment No. 1 to Loan
Agreement, dated as of October 10, 2019, by and among the Borrower, the
Administrative Agent and the Lenders and consented to by the Guarantor, as
further amended by that certain letter agreement dated August 19, 2020, by and
among, the Borrower, the Administrative Agent and the Lenders, and consented to,
acknowledged and agreed by the Guarantor (as amended, the “Initial Loan
Agreement”), the Lenders made a loan in the principal amount of $350,000,000
(the “Loan”);
WHEREAS, concurrently herewith the Borrower, the Guarantor, the Administrative
Agent and the Lenders are entering into that certain Omnibus Amendment to Loan
Documents and Reaffirmation of Borrower and Guarantor dated as of the date
hereof (the “Omnibus Amendment”; the Initial Loan Agreement, as amended by the
Omnibus Amendment, and as may be further amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), which Omnibus Amendment,
amends the Loan Agreement to, among other things, extend the maturity date of
the Loan;
WHEREAS, the Guarantor has derived financial and other benefits from the Loan
and expects to derive financial and other benefits from the modification to the
Loan as set forth in the Omnibus Amendment;
WHEREAS, it is a condition to the Administrative Agent and the Lenders executing
the Omnibus Amendment that the Guarantor execute and deliver this Guaranty to
the Administrative Agent for the benefit of the Lenders, and the Lenders are
unwilling to enter into the Omnibus Amendment unless this Guaranty is so
delivered by the Guarantor; and
WHEREAS, any capitalized term used herein and not otherwise defined shall have
the meaning ascribed to such term in the Loan Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and in
order to induce the Lenders to enter into the Omnibus Amendment, the Guarantor
hereby agrees for the benefit of the Administrative Agent and the Lenders as
follows:
1.Guaranty
To the extent that, from and after the date hereof, (a) the Borrower enters into
any Lease (a “Future Lease”), or enters into any supplement, amendment or other
modification of a Lease granting the tenant thereunder more term and/or
additional space or memorializing the exercise by any tenant pursuant to such
tenant’s Lease of any option to extend the term of such Lease or to expand the
space demised to such tenant under such Lease (a “Lease Modification”), or (b) a
tenant under any Lease existing as of the date hereof exercises an option
existing in such Lease as of the date hereof to extend the term of such Lease or
to expand the space demised to such tenant under such Lease and no supplement,
amendment or other modification of such Lease is entered into to memorialize
ny-1975068

--------------------------------------------------------------------------------



such exercise (a “Lease Option Exercise”; a Future Lease, a Lease Modification,
or a Lease Option Exercise, a “Subject Lease Transaction”), the Guarantor
absolutely and unconditionally guarantees to the Administrative Agent and the
Lenders and their successors, endorsees and assigns, (i) the prompt payment of
all obligations of the landlord in respect of such Subject Lease Transaction to
pay tenant improvement costs and allowances and leasing commissions, (ii) the
prompt performance of all obligations of the landlord in respect of such Subject
Lease Transaction to perform landlord work and other capital expenditures in
order to make the space demised under such Subject Lease Transaction ready for
initial occupancy (including initial occupancy after any such Lease Modification
or Lease Option Exercise) by the tenant thereunder and/or as a condition to such
tenant’s obligation to commence the payment of rent thereunder, and (iii) the
prompt payment and performance of all other obligations of the landlord under
such Subject Lease Transaction to make the space demised under such Subject
Lease Transaction ready for initial occupancy (including initial occupancy after
any such Lease Modification or Lease Option Exercise) by the tenant thereunder
and/or as a condition to such tenant’s obligation to commence the payment of
rent thereunder, in each case of clauses (i), (ii) and (iii), as and when such
obligations are due (collectively, the “Guaranteed Obligations”); provided,
however, the Guaranteed Obligations shall not include the payment or performance
of any landlord obligation during any free rent period granted to the tenant
under such Subject Lease Transaction, other than the payment and performance of
landlord obligations to make the space demised under such Subject Lease
Transaction ready for initial occupancy (including initial occupancy after any
such Lease Modification or Lease Option Exercise) or that landlord has otherwise
agreed to pay or perform to achieve the initial buildout (including the initial
buildout after any such Lease Modification or Lease Option Exercise) of the
space demised under such Subject Lease Transaction. For the avoidance of doubt,
a Subject Lease Transaction shall not include (x) any Lease or any supplement,
amendment or other modification of any Lease entered into by or on behalf of
Administrative Agent or any Lender or any of their respective agents, designees,
successors and assigns, or any conservator, trustee, receiver or the like
appointed by any of the foregoing, (y) any option to extend the term of a Lease
or to expand the space demised to a tenant under a Lease that is exercised by
the tenant under such Lease, or any Lease Modification memorializing such
exercise that is entered into, at any time following the occurrence of an Event
of Default, or (z) any option to extend the term of a Lease or to expand the
space demised to a tenant under a Lease, or any Lease Modification memorializing
such option, that, in either case, becomes effective following the Maturity Date
(or, if earlier, the occurrence of an Event of Default).
The Guarantor acknowledges that one or more demands for payment may be made
under this Guaranty.
2.Financial Covenants
The Guarantor warrants, represents and covenants to the Administrative Agent and
the Lenders that: (a) the Guarantor is and shall remain solvent; (b) the
financial statements delivered by Guarantor are true and correct in all material
respects as of the date of such financial statements; (c) there has been no
Material Adverse Change in the financial condition of Guarantor since the date
of such most recently delivered financial statements, (d) the Guarantor shall
comply with the financial reporting requirements applicable to the Guarantor
that are set forth in Section 8.2 of the Loan Agreement, (e) as of the date
hereof Guarantor has a Net Worth greater than the Guarantor’s Minimum Net Worth
and Liquid Assets greater than Guarantor’s Minimum Liquid Assets, and (f)
Guarantor shall at all times maintain a Net Worth of not less than Guarantor’s
Minimum Net Worth and Liquid Assets of not less than Guarantor’s Minimum Liquid
Assets.
3.Representations and Warranties
The Guarantor represents and warrants to the Administrative Agent that:
(a)Power and Authority. The Guarantor has the full power and authority to
execute and deliver this Guaranty and to perform its obligations hereunder; the
execution, delivery and performance of this Guaranty by the Guarantor has been
duly and validly authorized; and all requisite action has been taken by the
Guarantor to make this Guaranty valid and binding upon the Guarantor and
enforceable in accordance with its terms.
(b)Binding Agreement. This Guaranty constitutes the valid and legally binding
obligations of the Guarantor and is enforceable in accordance with its terms,
except as such enforceability may be limited by
- 2 -
ny-1975068

--------------------------------------------------------------------------------



applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally.
(c)Litigation. Except as disclosed in Guarantor’s financial statements, there is
no litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of Guarantor, threatened, against the
Guarantor which if adversely determined would have a Material Adverse Effect.
(d)Required Consents. All consents, approvals and authorizations, if any,
required for the execution, delivery and performance of this Guaranty have been
obtained, and no other consent, authorization or approval of, filing with,
notice to, or exemption by, any Governmental Authority or other Person (except
for those which have been obtained, made or given) is required to authorize, or
is required in connection with the execution, delivery and performance of this
Guaranty or is required as a condition to the validity or enforceability of this
Guaranty. No provision of any applicable statute, law (including, without
limitation, any applicable usury or similar law), rule or regulation of any
Governmental Authority prevents the execution, delivery or performance of, or
affects the validity of, this Guaranty.
(e)No Conflicting Agreement. The Guarantor is not in default under any mortgage,
indenture, contract or agreement to which it is a party or by which it or any of
its properties is bound which, in any case, would have a material adverse effect
on the Guarantor’s ability to perform its obligations under this Guaranty. The
execution, delivery or carrying out of the terms of this Guaranty will not
result in the breach of any term or provision of any of the Guarantor’s
organizational documents or constitute a default thereunder, or result in the
creation or imposition of, or obligation to create, any lien or other
encumbrance upon any property of the Guarantor or result in a breach of or
require the mandatory repayment of or other acceleration of payment under or
pursuant to the terms of any such mortgage, indenture, contract or agreement.
(f)Compliance with Applicable Laws. The Guarantor is not in default with respect
to any judgment, order, writ, injunction, decree or decision of any Governmental
Authority which, in any case, would have a material adverse effect on the
Guarantor’s ability to perform its obligations under this Guaranty.
4.Covenants
The Guarantor covenants and agrees that, in the event that the Borrower or the
Guarantor does not timely pay or perform any of the Guaranteed Obligations when
due under the applicable Subject Lease Transaction or other agreement in respect
of the applicable Subject Lease Transaction (e.g., a brokerage agreement
governing the terms of any commission owning in respect of such Subject Lease
Transaction), the Administrative Agent may pay or perform said obligations at
the expense of the Guarantor. Any amounts expended by the Administrative Agent
in the exercise of any rights of the Administrative Agent hereunder shall be
paid to the Administrative Agent within ten (10) Business Days after demand by
Administrative Agent is made upon the Guarantor for such payment, and until paid
shall accrue interest at the Default Rate.
5.Unconditional and Continuing Nature of Guaranty
(a)Unconditional Guaranty. The obligations of the Guarantor hereunder are
absolute and unconditional, under all circumstances and irrespective of the
genuineness, validity, regularity, discharge, release or enforceability of the
Loan Documents, or of any instrument evidencing the Loan or of any collateral
therefor or of the existence or extent of such collateral or of the obligations
of the Guarantor under this Guaranty or any other guaranty relating to the Loan.
(b)Modification of Agreements. The Guarantor agrees that the Administrative
Agent or any Lender may at any time and from time to time, either before or
after the maturity thereof, without notice to or further consent of the
Guarantor, extend the time of payment of, exchange, release, substitute or
surrender any collateral for, renew or extend any of, or change the amount of,
the Loan or increase the interest rate thereon, and may also make any agreement
with the Borrower or with any other party to or person liable on any of the
Loan, or any guarantor of
- 3 -
ny-1975068

--------------------------------------------------------------------------------



or hypothecator of collateral or other surety for the Loan or any interest
therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between the Administrative Agent, the Lender and the Borrower or
any such other party or person, without in any way impairing or affecting this
Guaranty.
(c)Continuing Guaranty. This is a continuing Guaranty and shall remain in full
force and effect and be binding upon the Guarantor and the Guarantor’s
successors and assigns until released in accordance with subsection (e) below.
If any of the present or future Guaranteed Obligations are guaranteed by Persons
in addition to the Guarantor, the death, release or discharge in whole or in
part, or the bankruptcy, liquidation or dissolution of one or more of them,
shall not discharge or affect the Guaranteed Obligations of the Guarantor under
this Guaranty. In addition, the death, release or discharge in whole or in part,
or the bankruptcy, liquidation or dissolution of any of the Persons comprising
the Guarantor shall not discharge or affect the liabilities of any of the other
Persons comprising the Guarantor under this Guaranty.
(d)Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection, and neither the Administrative Agent nor the Lenders shall be under
any obligation to take any action against the Borrower or any other person
liable with respect to any of the Guaranteed Obligations or resort to any
collateral security securing any of the Guaranteed Obligations or this Guaranty
as a condition precedent to the Guarantor being obligated to make payment and
perform as agreed herein.
(e)Release. Upon the indefeasible repayment in full of the Loan and all other
sums due in connection therewith, the liability of the Guarantor under this
Guaranty shall be automatically released.
6.Reinstatement
This Guaranty shall continue to be effective or shall be reinstated, as the case
may be, if at any time payment of all or any part of any payment made under this
Guaranty is rescinded or must be restored or returned by the Administrative
Agent or any Lender whether under any reorganization, bankruptcy, receivership
or insolvency proceeding or otherwise; and the Guarantor agrees that it will
indemnify the Administrative Agent and the Lenders on demand for all
out-of-pocket costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) incurred by the Administrative Agent or any of the
Lenders in connection with such rescission or restoration, including any such
out-of-pocket costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.
7.Waivers
The Guarantor hereby waives for the benefit of the Administrative Agent and the
Lenders:
(a)Waiver of Notice, Presentment. Notice of the acceptance of this Guaranty and
of the making of the Loan or extensions of credit or the incurrence of any other
obligation by the Borrower pursuant to the Loan Documents, presentment to or
demand of payment from anyone whosoever liable upon the Indebtedness or any of
the Guaranteed Obligations, protest, notice of presentment, non-payment or
protest and notice of any sale of collateral security or any default of any
sort.
(b)Waiver of Claims. Any rights to claim or interpose any defense, counterclaim
or offset of any nature and description which it may have or which may exist
between and among the Administrative Agent, any Lender, the Borrower and/or the
Guarantor or to seek injunctive relief.
(c)Subrogation. Until such time as the Administrative Agent and the Lenders
shall have been indefeasibly paid in full all of the Indebtedness, the Guarantor
subordinates any rights to be subrogated to the rights of the Administrative
Agent and the Lenders with respect to the Guaranteed Obligations and the
Guarantor subordinates any right to, and agrees that it will not institute or
take any action against the Borrower seeking, contribution, reimbursement or
indemnification by the Borrower with respect to any payments made by the
Guarantor to the Administrative Agent or the Lenders.
- 4 -
ny-1975068

--------------------------------------------------------------------------------



(d)WAIVER OF JURY TRIAL.  EACH PARTY HERETO (AND THE ADMINISTRATIVE AGENT AND
THE LENDERS BY THEIR ACCEPTANCE OF THIS GUARANTY) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (AND THE ADMINISTRATIVE AGENT AND
THE LENDERS BY THEIR ACCEPTANCE OF THIS GUARANTY) (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION .
(e)WAIVER OF SPECIAL DAMAGES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE GUARANTOR AND (BY THEIR ACCEPTANCE OF THIS GUARANTY) THE ADMINISTRATIVE
AGENT AND THE LENDERS AGREES THAT IT SHALL NOT ASSERT, AND HEREBY WAIVES, ANY
CLAIM AGAINST THE GUARANTOR AND THE ADMINISTRATIVE AGENT AND THE LENDERS, AS
APPLICABLE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE LOAN OR THE USE OF THE PROCEEDS THEREOF.
(f)Other Defenses. Any defense or benefits that may be derived from or afforded
by laws which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms of this Guaranty.
8.Miscellaneous
(a)Successors and Assigns. This Guaranty shall bind the undersigned, its legal
representatives, successors, and assigns and shall inure to the benefit of the
Administrative Agent, the Lenders and their successors, endorsees and assigns.
(b)Enforcement of Loan Documents. The obligations of the undersigned are in
addition to, and not in diminution of, the obligations of the Borrower and the
Guarantor under any other Loan Document. No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, any right, remedy
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise by the Administrative Agent of
any right, remedy or power hereunder or under any other Loan Document preclude
any other or future exercise thereof or the exercise of any other right, remedy
or power.
(c)Liabilities Unimpaired. The liability of the Guarantor under this Guaranty
shall not be limited or impaired by reason of any amendment, waiver or
modification of the provisions of any Loan Document, the release or substitution
of any collateral securing the Loan, any transfer of the Project or any part
thereof to the Administrative Agent or its nominee, any failure on the part of
the Administrative Agent or the Lenders to record or otherwise perfect any lien
or security interest in any such collateral, any sale or transfer of the Project
or any part thereof or any determination that any Loan Document is illegal or
unenforceable
(d)Reserved.
(e)Guarantor’s Acknowledgements. The Guarantor hereby acknowledges (i) receipt
and approval of the Mortgage, the Loan Agreement and each Loan Document referred
to therein, and (ii) it has derived or expects to derive a financial or other
benefit from each and every obligation incurred by the Borrower to the
Administrative Agent and the Lenders under or pursuant to the Mortgage and the
other Loan Documents.
- 5 -
ny-1975068

--------------------------------------------------------------------------------





(f)Assignment. This Guaranty may be assigned by the Administrative Agent on
behalf of the Lenders and its benefits shall inure to any such assignee, in each
case, as assigned in accordance with the terms of the Loan Agreement.
(g)Post Default Interest. The Guarantor agrees that any of the Guaranteed
Obligations which are not paid within ten (10) Business Days of Administrative
Agent’s demand shall accrue interest at the Default Rate until paid in full, all
such interest being payable to the Administrative Agent for the benefit of the
Lenders on demand.
(h)Governing Law. This Guaranty and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York, without regard to principles
of conflict of laws.
(i)Headings Descriptive. Section headings have been inserted in this Guaranty
for convenience only and shall not in any way affect the meaning or construction
of any provision hereof.
(j)Severability. Every provision of this Guaranty is intended to be severable,
and if any term or provision thereof shall be invalid, illegal or unenforceable
for any reason, the validity, legality and enforceability of the remaining
provisions thereof shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.
(k)Remedies Cumulative. Each and every right, remedy and power granted to the
Administrative Agent or allowed it by law or other agreement shall be cumulative
and not exclusive of any other, and may be exercised by the Administrative Agent
at any time and from time to time.
(l)Consent to Jurisdiction. The Guarantor hereby irrevocably submits to the
jurisdiction of any State of New York or Federal court sitting in the City of
New York over any suit, action or proceeding arising out of or relating to the
Loan Documents. The Guarantor hereby agrees that the Administrative Agent shall
have the option in its sole discretion to lay the venue of any such suit, action
or proceeding in the courts of the City of New York or the United States of
America located in New York, New York and hereby irrevocably waives to the
fullest extent permitted by law any objection which it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in
such a court and any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum. The Guarantor hereby
agrees that a final judgment in any such suit, action or proceeding brought in
such a court shall be conclusive and binding upon it.
(m)Entire Agreement. This Guaranty contains the entire agreement and
understanding between the Administrative Agent and the Guarantor with respect to
the subject matter hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof.
(n)Amendments. This Guaranty may not be amended except by a writing signed by an
authorized officer of the Guarantor and the Administrative Agent in accordance
with the requirements of Section 12.2 of the Loan Agreement, and compliance with
its terms may not be waived, orally or by course of dealing, without a writing
signed by an authorized officer of the party sought to be charged with such
waiver.
(o)Notices. All notices, requests and demands to or upon the Guarantor or the
Administrative Agent shall be in writing and shall be deemed to have been duly
given or served for all purposes if delivered or served in accordance the terms
of with Section 12.1 of the Loan Agreement.
(p)Expenses. If any suit or proceeding is instituted by the Administrative Agent
on behalf of itself or the Lenders for the enforcement of any of the provisions
of this Guaranty, the Guarantor shall pay to the Administrative Agent within ten
(10) Business Days of demand, all out-of-pocket expenses of the Administrative
Agent (including reasonable attorneys’ fees and actual disbursements) in
connection with such suit or proceeding, and until such expenses are paid, the
same shall accrue interest at the Default Rate. The obligations of the Guarantor
under this paragraph shall survive any termination of the Guarantor’s other
obligations under this Guaranty.
- 6 -
ny-1975068

--------------------------------------------------------------------------------



(q)Exculpation of Certain Persons. Notwithstanding anything to the contrary
contained in this Guaranty, no direct or indirect shareholder, partner, member,
principal, Affiliate, employee, officer, trustee, director, agent or other
representative of the Guarantor (each, a “Related Party”) shall have any
personal liability for, nor be joined as a party to any action with respect to,
the payment, performance or discharge of any covenants, obligations or
undertakings of the Guarantor under this Guaranty, and by acceptance hereof, the
Administrative Agent and the Lenders for themselves and their respective
successors and assigns irrevocably waive any and all right to sue for, seek or
demand any such damages, money judgment, deficiency judgment or personal
judgment against any such Related Party under or by reason of or in connection
with this Guaranty. In addition to the foregoing, notwithstanding anything
contained in this Guaranty to the contrary, in no event shall the assets of any
Related Party (including any distributions made by the Guarantor to its direct
or indirect members, partners or shareholders) be available to satisfy any
obligation of the Guarantor hereunder. Nothing contained in this paragraph shall
diminish any of Borrower’s obligations under any of the Loan Documents.
(Remainder of page intentionally left blank; signature page(s) follow.)




- 7 -
ny-1975068


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has duly executed and entered into this
Leasing Costs Guaranty as of the day and year first above written.
ALEXANDER’S, INC.,
a Delaware corporation




By:    /s/ Alan J. Rice
Name: Alan J. Rice
Title: Secretary
ny-1975068